Title: To George Washington from Major General Nathanael Greene, 21 May 1780
From: Greene, Nathanael
To: Washington, George



Sir
Morris town May 21—1780

From every new conversation which I have with your Excellency upon the business of the Quarter Masters department, I am more and more

convinced, that you are in a great measure a stranger to the difficulties and embarassments attending it; as well as to the mortification risque and injury those are exposd to who engage in it.
However important our cause or valuable the blessings of liberty it is utterly impossible to divest our selves of our private feelings while we are contending for them. Human nature must change before men can act altogether regardless of their own private interest, or become insensible to what concerns their reputation; and perhaps it is best they should not upon the great scale of human policy, tho’ it may be inconvenient at particular seasons, and to particular veews.
It is true men may be influenced by motives of freindship and kindness to that which is contrary to their own private emolument; and so they may by interesting their pride or ambition; but when the public holds up to veew neether the face of freindship or prospects of reputation; but on the contrary add insult to injury, and create new and unnecessary difficulties, few men would be willing to tread the path where so little is to be gained, and so much may be lost.
Private emolument has been but a secondary object with far the greater part of the Staff Officers. The number who have been benefitted by their appointments are very small; while hundreds have suffered both in Charactor and fortune from their employments; and are now loaded with heavy debts without the remotest prospect of being able to pay them; and every obstacle thrown in the way of settleing their accounts, to prevent their demands from being fixed.
People can have but little spirit for business where they are oppressed on every side with heavy demands, hunted by their creditors, and left to sink without support.
I think I am pretty well acquainted with the temper of the people, and the disposition of the Staff, in those States on whom we must depend for support upon the present occasion; and had your Excellency been as much exposd to the murmurs of one, and the complaints of the other, as I have been, you would agree with me in opinion, that some healing measures are necessary for both, before great exertions are to be expected from either.
With what face can the public ask further credit from the people; or the Staff to increase their embarassments while they have no assurances respecting their present debts?
I would stop all commision business; but it is a matter of more importance to attempt to smooth the ruffled temper of the people who are public creditors; as well as to lighten the oppression of the Staff Officers, than may be thought to be upon a slight veiw of the subject.
Great objects may excite a general wish, and a seeming inclination, to give support, but without some new assurances respecting the past

transaction⟨s⟩ the returning thoughts of new losses and fresh embarassments, will cut the sinews of exertion.
Our wishes often misguide our reason, especially wher the object is important either to our selves or the publick. What ever flatters our expectations gains an easy admittance, while the obstacles which rise to view, are too often hurried over without examining their force or effect, or discarded with impatience.
The choice of the Staff Officers cannot be improved, except in a few instances; and not withstanding the clamours which have been fomented against them, their credit and influence is equal to almost any order of men to be found, nor can another set be engagd who can give equal support upon the present occasion.
I shall be happy to render every service in my power to promote the proposed plan of operations; notwithstanding the injuries I feel, providing they are not accompaneed with circumstan⟨c⟩es of personal indignity. As to pay I shall ask none, more than my family expences. And all the conditions I shall ask, are to have my command in the line of the Army agreable to my rank, and to be endemnified from any loss in the settlement of the public Accounts.
These conditions are so reasonable and just, and so flattering to the interest of the public, that I hope there will not be a moments hesitation in acceding to them in the fullest Latitude.
No man has devoted himself more to the public service than I have; and I hope I shall not be subject to the imputation of vanity, if I claim some consideration for past services.
Your Excellency must know me too well to suppose my spirits flag at immaginary difficulties, nor will you find the embarassments less, but far greater than they have been explaind to you.
I would wish to give you just information, neither aggravating nor lessening the obstacles that lay in our way; and I flatter my self when you take a veiw of my past representations the present state of things will agree with the picture drawn.
For some Months past things have been in so disagreeable a train, the plans so nugatory and the prospects so unpromising that I have been at a loss whether to go forward or stand still.
It is the advice of a great Statesman when you dont see your way clear to act, to stand still and wait for light I am now in this situation, and have been for some time past. The universal commotion among the people respecting the money, the heavy demands against the Department and the rage for oeconemy without regard to the service or the circumstances of the Army, the confusion the Department has been thrown into, the poverty of the treasury as well as the acknowledged want of ability from a defect of powers in Congress to draw fourth the

resourcees of the Country for the support of the Army were sufficient reasons to stand still and wait for light.
Every man whose happiness depends upon the success of the present controversy, that sees the distress and confusion things are in, cannot help feeling alarmed and anxious to search out the cause.
While our civil constitution rests upon its present basis, and the powers of Congress so incompetent to the duties requird of them, I have but little hopes that the face of our affairs will mend, on the contrary I fear they will grow worse and worse until ruin overtakes us. Nevertheless if a new field should open for military exertions, my best endeavors shall not be wanting to give support to the measures that may be undertaken; and I hope your Excellency will give me such powers and such assistance from the line of the Army, as the business of the Department may require.
I have alway avoided as much as possible giving you any unnecessary trouble in the business of the Quarter Masters Department; but I wish you to veiw it in its true light in future, that is without your particular countenance and support; the difficulties are too numerous to surmount and the mortifications too many to contend with; and I need not add that all your other measures must fall upon the business of this Departments failing. I am with great respect Your Excellencys Most Obedient humble Servant

Nath. Greene Q.M.g.

